People v Douglas (2016 NY Slip Op 00050)





People v Douglas


2016 NY Slip Op 00050


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Tom, J.P., Mazzarelli, Richter, Gische, JJ.


16578 484/99

[*1] The People of the State of New York, Respondent,
vCamillo Douglas, etc., Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Paul B. Hershan of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (Richard Lee Price, J.), rendered April 16, 2012, resentencing defendant to an aggregate term of 15 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]). We perceive no basis for reducing the term of postrelease supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK